 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSan Francisco Hosts, Inc. and Freight Checkers,Clerical Employees & Helpers, Local No. 856, In-ternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Petitioner.Case 20 RC 14265March 23, 1979DECISION AND ORDERBY CHAIRMAN ANNIN(i ANI) MEMBERS PENEI.I.OAND TRtESDAI.EPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of the Na-tional Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held June 24 and July 1, 1977., and the RegionalDirector's report recommending disposition of same.The Board has reviewed the record in light of theexceptions and brief, and hereby adopts the RegionalDirector's findings and recommendations, as modi-fied herein.2In its Objection 2, the Employer alleged that,shortly before the election herein, union representa-tives made a substantial misrepresentation in thepresence of eligible voters and under circumstanceswhich precluded the Employer from having an ade-quate opportunity to reply. In overruling this objec-tion, the Regional Director-relying solely on thepolicy set forth in Shopping Kart Food Market, Inc.,supra-found that such allegations of misrepresenta-tion cannot serve as a basis for setting aside an elec-tion. However, in General Knit of California, Inc., su-pra, which issued on December 6, 1978, the Board(Members Penello and Murphy dissenting) overruledShopping Kart "and returnled] to the standard of re-view for alleged misrepresentations most cogently ar-ticulated in Hollywood Ceramics Company, Inc. '"Therefore, as there has been no investigation of theEmployer's Objection 2 under Hollywood Ceramicsstandards, the Board, having duly considered thematter, is of the opinion that Objection 2 raises anissue which requires further investigation at the re-gional level. Accordingly, we shall remand this caseIThe election was conducted pursuant to a Stipulation for CertificationUpon Consent Election. The tally was 35 for and 21 against the Petitioner:there was I oid ballot and no ballots were challenged.2 We agree with the Regional Director's recommendation that Objection Ihe overruled because of the Employer's failure to submit probative support-ing evidence. However, we disavow her comment relative to the policy setforth in Shopping Kart Food Market, Inc. 228 NLRB 1311 (1977). For,subsequent to the issuance of the Regional Director's report, that case waso.serruled in General Knit o (California. nc. 239 NLRB 619 (1978). Withrespect to all the objections, save Objection 2. the Employer's exceptionsraise no material or substantial issues of fact or law which would warrantreversal ol the Regional Director's recommendations or require the holdingof a hearing.140 NLRB 221 1962).to the Regional Director for a supplemental report onobjections which may, at her discretion, be based on afurther investigation or a hearing. In the event that ahearing is conducted, the designated Hearing Officershall prepare a report which will serve in lieu of theRegional Director's supplemental report. The supple-mental report on objections or hearing officer's reportshall make recommendations concerning whether thealleged material misrepresentations constitute a sub-stantial departure from the truth which may reason-ably have been expected to have a significant impacton the election under the standard set forth in Holly-wood Ceramics, supra.ORDERIt is hereby ordered that the above-entitled matterbe, and it hereby is, remanded to the Regional Direc-tor for a supplemental report on objections, whichmay, at her discretion, be based on a further investi-gation or a hearing. In the event that a hearing isconducted, the designated hearing officer shall pre-pare a report which will serve in lieu of the RegionalDirector's supplemental report. Such supplementalReport on Objections or hearing officer's report shallcontain recommendations concerning whether the al-leged statements by the Union set forth in Objection2 were made and, if so, whether they constitute objec-tionable conduct warranting the setting aside of theelection previously conducted herein.IT IS FURTHER ORDERED that the hearing officer des-ignated for the purpose of conducting any hearingpursuant to this Order shall prepare and cause to beserved on the parties a report containing resolutionsof credibility of witnesses, findings of fact, and recom-mendations to the Board as to the disposition of saidobjections. Within 10 days from the date of issuanceof such report, either party may file with the Board inWashington, D.C., eight copies of exceptions thereto.Immediately upon the filing of such exceptions, theparty filing the same shall serve a copy thereof on theother party and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the hearing offi-cer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, referred to the RegionalDirector for Region 20 for the purpose of conductingsuch further investigation or hearing as she may findnecessary and that the said Regional Director be, andhereby is, authorized to issue notice of any such hear-ing.MEMBER PENELLO, dissenting:Contrary to my colleagues, I would not remandthis case for further investigation or a hearing with241 NLRB No. 53356 SAN FRANCISCO HOSTS, Inc.regard to the misrepresentation allegations set forthin Employer's Objection 2. Rather, I would adopt theRegional Director's report, overrule the Employer'sobjections in their entirety, and certify the Union asthe exclusive bargaining representative of the employ-ees.The Union won the election which was held 1-1/2years ago on June 24 and July 1, 1977. Thereafter, theEmployer filed 12 objections. With regard to Objec-tion 2, the facts found by the Regional Director areessentially the same as those alleged by the Employer.Specifically, the Regional Director's investigation re-vealed:that at a union meeting held for employees onJune 22, there was a discussion concerning thefact that employee Edigia Garro was shown onthe Excelsior list [Excelsior Underwear, Inc., 156NLRB 1236 (1966)], supplied by the Employer,as having been terminated on June 10. State-ments were made at the meeting to the effect thatshe had been terminated for her union activity.In fact. Garro had been granted a leave of ab-sence for 75 days by the Employer and she hadbeen mistakenly shown on the Excelsior list asterminated. At the pre-election conference held ahalf-hour before the opening of the polls on June24, the Employer's attorney requested the Boardagent's permission to allow the Employer to posta letter from the Employer's president explainingthat employee Garro had not been terminated....The Board agent erroneously told the Em-ployer that the posting of the letter might causethe election to be set aside if the Petitioner lost.The Employer did not post the letter.In my dissenting opinion in General Knit of Califor-nia, Inc., 239 NLRB 619 (1978), I stated that I con-tinue to adhere to the sound principles of ShoppingKart Food Market, Inc., 228 NLRB 1311 (1977). As-suming the truth of the facts alleged by the Employerand found by the Regional Director, I believe that theRegional Director properly concluded that this objec-tion should be overruled on the basis of ShoppingKart. Thus, under Shopping Kart, it is clear that anymisstatement made by a union representative con-cerning employee Garro would not constitute objec-tionable conduct. With regard to the Board agent'sremarks, they are certainly regrettable, but the Re-gional Director correctly found that they do not ne-cessitate the holding of a second election. For, inas-much as Shopping Kart teaches that the alleged unionmisrepresentation in issue here did not affect the elec-tion results, the Employer cannot be said to havebeen prejudiced by the fact that it did not replythereto.In fact, the only prejudice or hardship evident inthis case has been borne not by the Employer, but bythe employees, who have been waiting since July1977 for collective bargaining to begin. I would notsubject them to any further delays. For the reasonsstated above, I would certify the Union now.357